DETAILED ACTION
CLAIMS 1-13 AND 15 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3 and 13-14
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Younger et al., US 2014/0281626 Al, (“Younger”) in view of KIM et al., US 2019/0357146 Al, (“Kim”)
Regarding Claim 1,
 Younger teaches an apparatus, comprising: 
a sleep mode controller (Fig. 4, element 158; See also [0076] “storage device 110 enters a low power mode (LPM) … powering down remaining portions of the device including the Region B of the SOC 158. During the LPM period, the power control block 162 monitors for a wake up indication signal from various sources ….” Emphasis added. i.e. the controller switches between high and low power modes) provided at a physical layer of a network segment, (Fig. 7, element 162 depicted as receiving a host PHY command; See also [0057] “The wake up command may be sent via a host phy (physical interface layer) signal ….” Emphasis added. See also [0066]) the physical layer to provide an attachment layer between a [single pair differential bus] and a portion of the network segment, (Fig. 5 “host PHY Wakeup Command” signal depicted as an input to element 162. See also [0062] “As depicted in FIG. 6A, the host wake up signal 180 is supplied via a host phy differential pair as a differential voltage communication signal.” Emphasis added;
See also [0066] “The wake up signal from FIG. 6A is shown to be supplied as a host phy signal (e.g., RxP/RxN) to the energy detector 186 … the energy detector 186 operates to detect the presence of energy on the associated host RxP/RxN input line.” Emphasis added;
See also [0068] “when a wake up signal has in fact been transmitted by the host device via the host phy differential pair RxP/RxN”) the controller comprising:
an activity detector circuitry to: (Figs. 4 and 5 element 162, Fig. 7, elements 186, 188, 190, 194 collectively. Fig. 8 Elements 186, 192, and 194 collectively.)
observe signal levels at the [single pair differential bus] and at a dedicated input; ([0023] “host signaling provided on an input signal path such as host phy (physical layer) differential voltage communication pins or a single external pin that accommodates a sideband control signal” 
See also [0057] “The wake up command may be sent via a host phy (physical interface layer) signal or an external pin.” Emphasis added. 
See also Fig. 5, element 162, inputs labeled “HOST PHY WAKEUP CMD” and  “EXTERNAL PIN CMD” and Fig. 6A depicting a signal detected at differential pins and Fig. 6B depicting a signal detected at an external pin;
See also [0066] – [0068]; 
See also [0071] “As before, the external pin signal (FIG. 6B) can be supplied to blocks 186 or 194 for energy detection.”
i.e. the host phy differential voltage communication pins -- a bus giving the claim the BRI – and the external pin/input --  a dedicated input giving the claim the BRI – may be used to convey a wake-up signal.) and
 provide an activity detected signal responsive to observed signal levels that exceed specified thresholds, and ([0068] – [0069] “The qualification logic block 188 operates as a detection circuit to detect and decode the input sequence from the energy detector 186. Timing windows and threshold comparison levels may be applied in order to characterize the input sequence … qualification logic 188 detects a wake up event, a signal is passed to the switch control block 192, which proceeds to close the main switch 160, thereby re-energizing the system including the SOC 158. The output from the qualification logic block 188 may also be supplied to the core I/F 194,” See also Figs. 7 and 8 element labeled “WAKE UP DETECTED”)
a power manager circuitry (Fig. 7, element 192.) to provide a wake-up signal responsive to the activity detected signal. (Fig. 7, element labeled “PWR_en; See also [0050] “The power control block 162 provides a power enable PWR_en signal to selectively open and close the switch 160 of the LPM module 156.” and [0068] “a signal is passed to the switch control block 192, which proceeds to close the main switch 160, thereby re-energizing the system” i.e. responsive to the “WAKE UP DETECTED” signal, the switch control generates the “PWR_en” signal).  
Younger does not expressly teach a single pair Ethernet bus (substituted with [single pair differential bus] above for clarity. Note, as discussed above, Younger teaches that a pair of wires/pins may be used to communicate a wake signal at a PHY layer (Younger [0023]) 
Kim teaches a single pair Ethernet bus (substituted with [single pair differential bus] above for clarity ( [0066] – [0068] “Meanwhile, the communication nodes (i.e., gateways, switches, end nodes, etc.) forming the vehicle network may be connected in  … a bus topology … may support the CAN protocol, the FlexRay protocol, the MOST protocol, the LIN protocol, the Ethernet protocol, or the like … The PHY layer 210 may be configured to receive or transmit signals from or to another communication node”. Emphasis added. 
See also [0091] “When the second communication node including the PD is detected … the first communication node may identify the type  … The type of the PD may be classified into an 'A' type supporting 100 BASE-Tl Ethernet, a 'B' type supporting 1000 BASE-Tl Ethernet, and an 'A+B' type supporting both 100 BASE-Tl Ethernet and 1000 BASE-Tl Ethernet….” and [0005] “The Ethernet-based network may support bi-directional communication through one pair of windings and may support a transmission rate of up to 10 Gbps.”
i.e. a single pair Ethernet bus may be used to communicate a wake signal.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim with the teaching of Younger as both references are directed to controlling power in computing systems. Moreover, Kim improves on Younger’s teaching of transmitting a wake signal via a PHY layer (Younger [0023]) by teaching a wake signal and a wake reason code, identifying nodes associated with the wake event, transmitted over a PHY layer (Kim [0110] and [0118], TABLE 3) thus “by configuring the wake-up signal as a PHY signal, the controller unit of the communication node that does not need to operate according to the wake-up event may be prevented from waking up, reducing power consumption. Accordingly, the performance of the vehicle network may be improved.” Kim [0039]. 
Regarding claims 2-3 and 13-14,
 
Younger and Kim teach these claims according to the reasoning set forth in the previous office action.
Claim(s) 4 - 10
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Younger et al., US 2014/0281626 Al, (“Younger”) in view of KIM et al., US 2019/0357146 Al, (“Kim”) in further view of Schulze, US 9,454,212 Bl, (“Schulze”).
Regarding claims 4-10,
 Younger, Kim, and Shulze teach these claims according to the reasoning set forth in the previous office action.
Claim(s) 11-12
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Younger et al., US 2014/0281626 Al, (“Younger”) in view of KIM et al., US 2019/0357146 Al, (“Kim”) in further view of Schulze, US 9,454,212 Bl, (“Schulze”) in further view of  Thurston, US 2007/0008011 Al, (“Thurston”).
Regarding claims 11-12,
 Younger, Kim, Shulze, and Thurston teach these claims according to the reasoning set forth in the previous office action.
Claim(s) 15
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulze, US 9,454,212 Bl, (“Schulze”) in view of KIM et al., US 2019/0357146 Al, (“Kim”)
Regarding Claim 15,
 Schulze teaches a method, comprising:
generating a clock; (Schulze col. 4, ll. 4-8 “The wakeup circuit 108 may include a clock 109. The 5 clock may be an unreliable frequency clock and/or a relatively lower frequency clock (such as between 7 and 29 MHz) such as a ring oscillator. The wakeup circuit may synchronize a received input signal with the clock;” See also Fig. 1, element 109 and Fig. 6, element 604) and
 performing an activity detection process responsive to the clock, (col. 7, ll. 9-12 “the reduced frequency input signal is synchronized with a clock … an activity signal is generated from the synchronized input signal….” See also Fig. 5, elements 501-504) the activity detection process comprising:
observing a signal amplitude indicative of a potentially valid signal present (col. 7, ll. 15-17 “Next, the flow may proceed to block 505 where it may be determined whether or not a first activity pulse is detected in the generated activity signal … after it is determined whether or not a first activity pulse is detected in the generated activity signal, a qualification window may be opened.” 
See also Fig. 5, element 505. i.e. detecting a pulse – observing a signal amplitude giving the claim the BRI – of the generated activity signal  and opening a qualification window – indicitave of a potentially valid signal giving the claim the BRI --  ) 
counting a number of clock cycles of at least part of a signal duration of the potentially valid signal; (col. 7, ll. 24-34 “an activity counter may be incremented for a detected activity pulse in the generated activity signal …it may be determined whether the value of the activity counter exceeds a threshold … after it is determined that the value of the activity counter does not exceed the threshold, it may be determined whether or not to close the qualification window. The determination of whether or not to close the qualification window may be based on whether or not a period” Emphasis added. See also Figs. 4A and 4B and Fig. 5, elements 506-512) and
 generating a signal indicative of valid activity responsive to detecting that the counted number of clock cycles exceeded a specified threshold.  (col. 7, ll. 44-49 “At block 510, after it is determined that the value of the activity counter exceeds the threshold, a wakeup event may be declared. The flow may then proceed to block 511 where the electronic device is signaled to change power state. The power state may change from one or more low power states to a relatively higher power state.” Emphasis added. See also Fig. 5, elements 508-511) 

Schulze does not teach observing a signal … present at a shared bus; Emphasis added.
Schultze goes on to teach that its technique may be carried out in an environment where the components are connected together in a network configuration so as to allow a computing device to wake another networked device. (Schultze col. 3, ll. 27-40) 

Kim teaches observing a signal … present at a shared bus ([0066] – [0067]“Meanwhile, the communication nodes  … forming the vehicle network may be connected in a  … a bus topology, a ring topology … a mesh topology … or the like … the Ethernet protocol, or the like …  The PHY layer 210 may be configured to receive or transmit signals from or to another communication node.” Emphasis added; 
See also [0110] – [0111] “The PHY layer unit 511 of the end node 510 may transmit the wake-up signal to the PHY layer unit 501 of the switch 500 (S601) … Upon receiving the wake-up signal, the PHY layer unit 501 of the switch 500 may transmit the wake-up signal to the controller unit 504 of the switch 500. The controller unit 504 of the switch 500 may receive the wake-up signal, and the controller unit 504 of the switch 500 may be woken up.” Emphasis added.;
i.e. nodes on an Ethernet bus – shared bus giving the claim the BRI – may observe a wakeup signal.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Kim with the teaching of Schultze as both references are directed to controlling power in computing systems. Moreover, Kim improves on  Schultze’s teaching of transmitting a wake signal over a network (Schultze col. 3, ll. 27-40; col. 3, ll. 59-67) by teaching a wake signal and a wake reason code, identifying nodes associated with the wake event, transmitted over a PHY layer (Kim [0110] and [0118], TABLE 3) thus “by configuring the wake-up signal as a PHY signal, the controller unit of the communication node that does not need to operate according to the wakeup event may be prevented from waking up, reducing power consumption. Accordingly, the performance of the vehicle network may be improved.” Kim [0039].
Response to Arguments
Applicant's arguments filed 3/7/2022 (“Remarks”) have been fully considered and are persuasive in part and not persuasive in part. Examiner will address the non-persuasive arguments below.
Applicant first argues that “Younger’s disclosure of a “host phy (physical interface layer) signal” or a “host phy differential pair” implies that the “host phy” device is remote from the data storage device where the power management module is implemented.” Remarks at p. 11.
Examiner respectfully disagrees with this interpretation of Younger. As discussed above and in the previous action, Younger teaches that its power control block “monitors for low frequency host signaling provided on an input signal path such as host phy (physical layer) differential voltage communication pins ….” Younger at [0023]; See also Younger [0066]. In other words the host phy may be “remote” from the storage device and its power control block, but the physical layer that connects the two is what is being used by the host to communicate the wake signal to the storage device. The storage device monitors that physical layer so as to detect the wake signal. 
Lastly, Applicant argues:
The Office, therefore, appears to interpret the claim 1 recitation of “a sleep mode controller of a physical layer” to include a controller at a different network layer, or at a device not characterized as a network layer (e.g., a storage device), which is coupled to a physical layer and receives signals (e.g., “commands’”) from the physical layer. Applicant respectfully disagrees … a sleep mode controller may be “provided at a physical layer of a network segment,” as recited in claim 1 … which is different than Younger, where a power management module “operates to supply electrical power to various constituent elements of the [data storage] device.”
Remarks at pp. 11 - 12
Examiner respectfully disagrees. As discussed above, Younger teaches that two computing devices – here a host and a storage device containing a system on a chip – connected by a physical layer may communicate over the physical layer. (Younger [0023] “power control block monitors for low frequency host signaling provided on an input signal path such as host phy (physical layer) differential voltage communication pins….” Emphasis added; See also [0066];) Younger’s power control circuit (Fig. 7, element 162) carries out the detection of wake signals sent by the host over the physical layer so as to control another portion of the SOC to come out of low power mode and into a higher power mode. (Fig. 9). 
In this way, the portion of the SOC that monitors the physical layer is a network layer giving the claim the BRI. Though– as Applicant correctly points out at Remarks p. 12 – the As-filed Specification sets out a description of Applicant’s sleep mode controller being situated at a PHY. A person having ordinary skill in the art at the time the claimed invention was filed would interpret a “sleep mode controller provided at a physical layer” in light of the As-filed Specification as just that, a controller situated in a physical layer such as Younger’s power control block which is connected to a differential voltage pair of a physical layer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Microsoft. “P.” Microsoft Computer Dictionary, 5th ed., Penguin Books, 2002. for its teaching of the OSI model PHY layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian J Corcoran/             Examiner, Art Unit 2187       

/JAWEED A ABBASZADEH/             Supervisory Patent Examiner, Art Unit 2187